UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JAMES RICH,

                              Plaintiff,                                          Dec. 5, 2019

                   – against –                                         ORDER

AMERICAN ASSOCIATION OF                                           18 Civ. 3332 (ER)
ADVERTISING AGENCIES, INC.,

                              Defendant.




Ramos, D.J.:

       James Rich (“Rich” or “Plaintiff”) brought this action against his former employer,

American Association of Advertising Agencies, Inc., (“4A” or “Defendant”) under the Fair

Labor Standards Act of 1938 (“FLSA”) and the New York Labor Law (“NYLL”), for unpaid

wages, including overtime wages. Doc. 1. The parties have engaged in extensive discovery

and a mediation process. By letter dated December 12, 2018, the parties informed the Court

they had agreed to settle this matter for $37,500, subject to the Court’s approval. Doc. 21.

The settlement also includes an allocation for employment-related claims that Plaintiff

threatened to bring and that were not specific to FLSA, such as age discrimination. Id. For

the FLSA wage-based claims, the parties agreed to allocate $15,000 of the total settlement

amount, inclusive of a $5,000 payment to Plaintiff’s counsel for fees and costs. Id. Plaintiff

estimated that if he were to prevail on all claims, his unpaid wages would be no more than

$20,000. Id. Thus, the FLSA settlement amount represents 75% of the alleged maximum

recovery.
       However, on June 20, 2019, the Court declined to approve the proposed Settlement

Agreement because it did not identify an evidentiary basis for the attorney’s fees and costs

and included an impermissibly broad release provision. Doc. 24. On July 26, 2019, in

response to the Court’s order, the parties submitted a revised Settlement Agreement (“Revised

Agreement”): (1) providing a redacted copy of the billing records for the attorney’s fees and

costs; and (2) properly limiting the release provision to “all claims, facts, or matters asserted

in the Civil Action arising out of, or pertaining to Plaintiff’s wage and hour claims.” Doc. 26.

       Plaintiff’s counsel explained the redaction by stating the billing “records contain

attorney-client privileged content,” and offered to provide an unredacted version to the court

for in camera review. Doc. 26. Cf. Fishwick v. RMJM, Inc., No. 14CIV00904ATJLC, 2015

WL 13649463, at *4 (S.D.N.Y. June 12, 2015) (directing counsel to amend redacted attorney

billing records to include descriptions of nature of work done so that court could adequately

assess reasonableness of proposed attorney’s fees). Here, the redactions appear to cover the

subject matter of discussions with the client (i.e. “Email from client re: [Redaction]”), while

leaving the record of counsel’s actions in the case intact. Doc. 26, Ex. B. Thus, the Court has

sufficient information to ascertain that the proposed attorney’s fees are reasonable in light of

the work done by the attorney.




                                                2
         Accordingly, the Court finds that the Revised Agreement complies with Cheeks v.

Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), and therefore, approves it. The

Court hereby dismisses the case with prejudice pursuant to Rule 41(a)(2) of the Federal Rules

of Civil Procedure.

         The Clerk of Court is respectfully directed to close the case.

         It is SO ORDERED.
Dated:     December 5, 2019
           New York, New York                                  ______________________
                                                               Edgardo Ramos, U.S.D.J.




                                                 3
